     Case 1:20-cv-11641-RGS Document 18 Filed 10/14/20 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS



 BOSTON BIT LABS, INC., d/b/a BIT BAR
 SALEM, a Massachusetts corporation,
                                                             Civil Action No. 1:20-cv-11641
                        Plaintiff,
        v.
 CHARLES D. BAKER, in his official                    MOTION FOR LEAVE TO FILE REPLY
 capacity as Governor of the Commonwealth
 of Massachusetts,                                    BRIEF IN SUPPORT OF MOTION FOR
                        Defendant.                         PRELIMINARY INJUNCTION




       Plaintiff Bit Bar Salem moves this Honorable Court pursuant to L.R. 7.1(b)(3) for leave to file
a brief reply, no more than 10 pages, in support of its Motion for Preliminary Injunction filed on
September 2, 2020 (Dkt. No. 3). Defendant’s opposition(s) to the motion (Dkt. Nos. 16 & 17)
introduces new facts, including changes that occurred since the filing of the motion, and raises
significant constitutional issues at stake regarding the First, Eleventh, and Fourteenth Amendments.
       A reply will assist the Court in focusing on those issues in anticipation of its ruling on the
motion. Although the opposition was 35 pages, incorporated with a motion to dismiss, BitBar only

requests leave to file a reply brief of 10 pages or less. Because of the significant overlap of issues (and
Defendant briefed them in a single memorandum), BitBar further requests that the deadline for the
reply brief be the same as its opposition to the motion to dismiss. Counsel for Defendant consents to
the relief requested.




                                                -1-
                                 Motion for Leave to File Reply Brief
     Case 1:20-cv-11641-RGS Document 18 Filed 10/14/20 Page 2 of 2




       Dated: October 14, 2020                Respectfully Submitted,

                                              /s/ Jay M. Wolman
                                              Jay M. Wolman, BBO# 666053
                                              jmw@randazza.com, ecf@randazza.com
                                              Marc J. Randazza, BBO# 651477
                                              mjr@randazza.com, ecf@randazza.com
                                              RANDAZZA LEGAL GROUP, PLLC
                                              30 Western Avenue
                                              Gloucester, MA 01930
                                              Tel: (978) 801-1776
                                              Attorneys for Plaintiff
                                              Boston Bit Labs, Inc.




                                  CERTIFICATE OF CONFERRAL
       Pursuant to L.R. 7.1, I hereby certify that on October 14, 2020, I attempted, in good faith, to
resolve or narrow the issue, by contacting Defendant’s counsel by telephone. Counsel for Defendant
consents to the relief requested.

                                              /s/ Jay M. Wolman
                                              Jay M. Wolman

                                     CERTIFICATE OF SERVICE
        I hereby certify that this document filed through the CM/ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing and paper
copies will be sent to those indicated as non-registered participants on October 14, 2020.

                                              /s/ Jay M. Wolman
                                              Jay M. Wolman




                                                -2-
                                 Motion for Leave to File Reply Brief
